Le Grand, C. J.,
delivered the opinion of this court.
This case comes before us on an appeal from an order of the Court of Common Pleas of Baltimore city, discharging the appellee from the custody of the warden of the jail of Baltimore city, to-which he had been committed by Edward J. Peters, a justice of the peace, by “reason of the non-payment of a fine of §5, and 56|- cents, costs, inflicted on him for a violation of the act, entitled, ‘An act to prevent frauds on the revenue in the cases hereinafter mentioned, and to punish the perpetrators thereof.’ ”
The act of 1854, chapter 138, — the one under which the appellee was confined in jail, — after providing against “all insuring of lottery tickets, or parts of lottery tickets,” &c., goes on to declare, that any person offending against the provisions of the act “shall be liable to pay, and shall pay, a fine of $5 for each offence, to be recovered before any justice of the peace, by action of debt, in the name of the State, instituted *347against the offending party, on the information, under oath, of any citizen of this State or of the commissioner of lotteries; and that all fines received shall be paid over to the said commissioner of lotteries, who shall, after paying the informer one-half of the amount of each and every fine so received, account to the treasurer of the State for the remainder in his hands, and no certiorari shall issue from any court to said justice either before or after judgment, and no appeal shall be taken from, the judgment of said justice in any of the cases hereinbefore mentioned. ’ ’
The first question arising on this appeal is the right of the Court of Common Pleas to issue the writ of habeas corpus cum causa. The act of 1853, chapter 238, in language confers this power on the Common Pleas and all the other courts of the State. But it is said this act., in so far as it relates to the Court of Common Pleas, is unconstitutional, and in this opinion we concur. That court is one of limited and specified jurisdiction, and it is not competent to the legislature to add to or subtract from it. The 10th and 11th sections of the 4th article of the Constitution define the extent of the powers of the court. The first declares, “there shall be established for the city of Baltimore one court of law, to be styled the Court of Common Pleas, which shall have civil jurisdiction in all suits where the debt or damage claimed shall be over one hundred dollars, and shall not exceed five hundred dollars; and shall also have jurisdiction in all cases of appeal from the judgment of justices of the peace in said city', and shall have jurisdiction in all applications for the benefit of the insolvent laws of this State, and the supervision and control of the trustees thereof.” The other section is as follows: “There shall also be established for the city of Baltimore another court of law, to be styled the Superior Court of Baltimore city, which shall have jurisdiction over all suits where (he debt or damage claimed shall exceed the sum of five hundred dollars; and in case any plaintiff or plaintiffs shall recover less than the sum or value of five hundred dollars, he or they shall be allowed or adjudged to pay costs, in the discretion of the court. The said court shall also have jurisdiction as a court *348of equity within the limits of the said city, and in all other civil cases which have not been heretofore assigned to the Court of Common Pleas
It is clear from these sections of the Constitution, that the Court of Common Pleas has no right, as an exercise of original jurisdiction, to issue the writ of habeas corpus, and the learned judge who decided this case claimed the right by virtue of his appellate power to revise the judgments of justices of the peace. Conceding that the Court of Common Pleas is authorized by the Constitution, on appeal, to review all judgments of justices of the peace in (he city of Baltimore,'it does not, therefore, follow, as held by that court, that this can be done in any ease on habeas corpus. A great deal of learning on the right of appeal and the right of the Supreme Court of the United States to issue the writ of habeas corpus has been expended in the case of Ex-parte Watkins, 3 Peters, 193, and 7 Peters, 568, and in the case of Holmes vs. Jennison, 14 Peters, 541. We deem it altogether unnecessary to consider the principles recognized by those cases, inasmuch as the question involved in this was definitively settled in the case of Bell vs. The State, use of Miller, 4 Gill, 305. In that case it was declared to be “established, and upon the most conclusive reasons, that where the judgment upon which the execution has been issued is merely erroneous and liable to be examined by an appeal from it, the writ of habeas corpus cannot be applied."
We think that the powers which are specially enumerated in the 10th section of the 4th article of the Constitution are all that are conferred on that court; and this opinion is fully confirmed by the language of the 11th section of the same article, which, after indicating some of the authority and jurisdiction conferred on the Superior Court, proceeds to declare, in addition thereto, “and in all other civil cases which have not been heretofore assigned to the Court of Common Pleas.” The power to issue the writ of habeas corpus is not by the Constitution assigned to the Common Pleas, and therefore, under the 11th section of the 4th article is conferred on the Superior Court. And if the Court of Common Pleas has the right, on appeal, to review all judgments of justices of the peace in the *349city of Baltimore, this cannot be done on habeas corpus. Where an appeal will lie habeas corpus will not. This is the undeniable decision in 4 Gill, 305. This being so, the question is, is that clause in the act of 1854, chapter 138, which prohibits an appeal from the decision of the justice, constitutional? We are clearly of opinion it is not.
It was ably contended, that the provision in the 10th section of the 4th article, which declares the Common Pleas shall “have jurisdiction in all cases of appeal from the judgment of justices of the peace in the said city,” should, standing alone, be construed so as to apply only to such cases as existing laws, or laws to be passed after its adoption, should allow of, and that the only limitation on this power of the legislature to specify the cases in which appeals should be permitted is to be found in the 4th section of the 10th article, which provides, that “the trial by jury of all issues of fact in civil proceedings, in the several courts of law in this State, where the amount in controversy exceeds the sum of $5, shall be inviolably preserved.”
It is doubtless to the interpretation put on this last quoted clause of the Constitution that the act of 1854, chapter 138, owes its existence; for its principal object seems to be to alter the act of 1846, chapter 109, which imposed a fine of $50, so as to deprive the party of the right of appeal. If the Constitution contained only the sections which we have given, we would be inclined to the opinion that the act of 1854 was but a constitutional exercise of legislative power in so far as it denies an appeal, but they are not the only parts of the Constitution bearing on the subject. The 19th section of the 4th article gives an appeal in all cases: the language is, “an appeal shall lie in all civil cases from the judgment of a justice of the peace to the Circuit Court, or to the Court of Common Pleas of Baltimore city.” The Constitution comprehending the judgment of the justice in all civil cases, it is not competent to the legislature to abridge it, as has been attempted by the act of 1854, chapter 138. That the case before the justice was a civil case, is established by the decision of the court, in the case of Day vs. The State of Maryland, 7 Gill, 326. Speaking of the proceedings under the act of 1846, chapter *350109, the court say, they are “not criminal cases or prosecutions, but civil actions, actions of debt inter partes, and although the object of their institution is the recovery of fines and penalties, yet, in contemplation of law, they are as much regarded as civil actions, as if instead of actions in debt they had been actions for money had and received.” In support of this doctrine the court rely upon the case of Atcheson vs. Everitt, Cowp. Rep., 382, which fully sustains it.
Having shown that the Constitution confers a right of appeal from all judgments of a justice of the peace, and, also, where the right of appeal exists the judgment cannot be reviewed in any manner on habeas corpus, it follows from these facts that the Court of Common Pleas had no jurisdiction over this case in the manner in which it was sought to be exercised. And this being so, the case of Webster vs. Cockey, 9 Gill, 92, and the case of Mister vs. The State, Ante, 11, establish the right of this court to review on appeal the action of the court below.
From these views it follows, necessarily, that the judgment of the Court of Common Pleas must be reversed. We might stop here; but inasmuch as the question which really gave rise to this controversy, is one which has a wide and great influence upon the administration of the police laws of the State, and has been determined differently by the Superior Court and the Court of Common Pleas, we deem it but proper to indicate the opinion we entertain on the subject.
The 44th section of the 3rd article of the Constitution declares: “No person shall be imprisoned for debt;” and the Court of Common Pleas have decided in this case, that a fine imposed by a justice of the peace for a violation of the act of 1854, chapter 138, is a debt within the constitutional meaning of the term. In this view we do not concur. We think the Constitution ought to have a common sense interpretation, by which we mean the sense in which it was understood by those who adopted it, and, if it receive such a construction, in our judgment the term debt is to be understood as an obligation, arising otherwise than from the sentence of a court for the *351breach of the public peace or commission of a crime. Although it is a well recognized canon of construction, that where legal terms are used in a statute they are to receive their technical meaning, unless the contrary plainly appears to have been the intention of the legislature, the principle, however, does not apply to the interpretation of the organic law, which is to be construed, according to the acceptation of those who adopted it, as the supreme rule of conduct both for officials and individuals, and, in conformity with this view, it has been habitual for the supreme judiciary of the United Slates to derive light and instruction from the commentaries of the framers of the Federal Constitution. The writings of Hamilton and Madison in the Federalist have always been held as of the highest authority on all points of doubtful construction. We cannot be insensible to the fact that in all the struggles for the abolition of the law for imprisonment for debt, the advocates of the measure contended it was unjust and cruel to place the unfortunate debtor on the same footing with the disturber of the public peace, or the perpetrator of crimes punishable by fines. The evident intention of the Constitution was to relieve those who could not pay their debts, and not to shield from punishment persons who had violated the public law. The first was an object which addressed itself to the benevolent and kind feelings of its friends, whilst the latter could never have found countenance from any considerable portion of the people of the State. It never could have been the intention of the Convention which framed the Constitution to destroy the whole police system of the State, or to impose upon the legislature the necessity to expressly provide, by new legislation, imprisonment in all cases in which fines and penalties had been denounced against the violators of the public law. They used the term debt in its popular sense, and the people evidently so understood it. They regarded it, as it was intended, a protection to the unfortunate, and not an immunity to the criminal. If a different view w'ere to obtain, a necessity would arise to substitute for nearly all the ordinances of the city of Baltimore, and the special acts in relation to the differ*352ent counties, which impose fines, and penalties, an entirely new system. We cannot be brought to the conclusion that such was the design either of the Convention, or of the people who adopted their worlc.
In denying to the Court of Common Pleas the right to issue a writ of habeas corpus, we of course are to be understood as referring to that writ cum causa, and not to the writ of habeascorpus ad testificandum. All courts have the right to issue this writ,, it being a power indispensable to the trial of causes..

Judgment reversed..